Order entered April 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00096-CR
                                       No. 05-13-00097-CR

                                 CRYSTAL LIVELY, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-45876-K, F11-56676-K

                                            ORDER
       The Court GRANTS court reporter Janice Garrett’s April 9, 2013 request for an

extension of time to file the reporter’s record. The five-volume record received on April 9, 2013

is considered properly filed.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    LANA MYERS
                                                              JUSTICE